District of Huron & Detroit—Michigan territory-

James Wilson vs James McGarvin

In Case — Damages $260
Notice is hereby given to the Defendant or his Atty, That the Pltff in the above cause, will proceed to take the Depositions of Daniel Springer & Ruth Fairchild, at the Dwelling house of Archibald McMullen in the District of London in the province of Upper Canada, upon thursday the 27*** of Instant April, between the hours of Ten oclock in the forenoon & four of the oclock in the afternoon of said Day, Touching the merits of the above cause to be read & improved on trial thereof, by the sd James Wilson, at which time, and place you will please to attend to cross examine sd witnesses should you see cause so to Do— Yours &c
For the Pltff
James Wilson
Sol. Sibley Atty
To James McGarvin defd or
Elijah Brush esqr his Atty
Detroit Api. 22d 1809—

[In the handwriting of Solomon Sibley]